DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rake face extending to intersect with a circumferential extent around the axis” in Lines 5-6.  It is unclear what the circumferential extent relates to in the claimed invention.  Also, it is unclear if the circumferential extent extends around the rotation axis or if it is merely rotated about the rotational axis.  Appropriate correction required.
Claim 1 recites the limitation "the distal end of the electrode tip" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
The term "gentle" in claim 2 is a relative term which renders the claim indefinite.  The term "gentle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 2 recites “a depth presenting a gentle increase” in Line 2.  It is unclear whether the depth is increasing or if something else is increasing.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigler et al. (US Pub. No. 2017/0225262 A1).
Sigler et al. discloses a tip dressing cutter (10) including a rotary holder (12) capable of being rotated about its rotation axis (18) and a cutter plate (14) attached to the rotary holder.  The cutter plate (14) capable of contacting a distal end of a spot welding electrode tip brought into proximity to the rotating rotary holder with a central axis of the electrode tip being aligned with the rotation axis and to cut the distal end (¶¶ 0018-0019).  The cutter plate (14) includes a rake face (70) extending to intersect with a circumferential extent around the rotation axis (18), a flank face (70) configured to face the distal end of the electrode tip when the electrode tip is brought into proximity to the rotary holder, and a cutting blade portion (60) formed on a continuous portion of the rake face and the flank face and extending along a direction intersecting with the rotation axis (Fig. 2).  The cutting blade portion (60) is capable of cutting the distal end of the electrode tip brought into proximity to the rotary holder.  A plurality of recessed grooves (96) are formed on the flank face (Figs. 2, 6, 8, 9).  The plurality of recessed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al. (US Pub. No. 2017/0225262 A1) in view of Stallwitz et al. (US Patent No. 5,779,401).
Sigler et al. does not explicitly disclose the recessed grooves each being sloped to have a depth presenting a gentle increase as the recessed grooves extend away from the cutting blade portion.
Stallwitz et al. discloses a plurality of recessed grooves (32) each being sloped to have a depth presenting a gentle increase as the recessed grooves extend away from the cutting blade portion (Figs. 2b, 2c).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the plurality of grooves disclosed in Sigler et al. with a depth increase as suggested in Stallwitz et al. in order to increase clearance and reduce heat generation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722